UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1086


COLIN ANDREW,

                Plaintiff – Appellant,

          v.

MATT LOHR, Commissioner, Department of Agriculture &
Consumer Services; THOMAS MOOREHEAD, President, Sterling
BMW; SALLY WOODSON SPIGLE, President, Rick Woodson Honda;
RICK HOLCOMB, Commissioner, DMV; KENNETH T. CUCCINELLI, II,
Attorney General of Virginia, in his official capacity;
JONATHAN BLANK; TOM HAYMORE; LYNN HOOPER; TK HUGHES; HENRY
JONES; MATT QUEEN; KEVIN REILLY; VINCE SHEEHY; LARRY SHELOR;
D.B. SMIT; DAVID LACY; WANDA LEWARK; CHIP LINDSAY; HUGH
MCCREIGHT; PAT PATRICK; FRANK POHANKA; JOE TATE; JIMMY
WHITTEN; ROBERT WOODALL; TOMMY WOODSON,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00353-HEH)


Submitted:   August 15, 2011                 Decided:   September 2, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas C. Willcox, Washington, D.C., for Appellant. Kenneth T.
Cuccinelli, II, Attorney General of Virginia, Charles E. James,
Jr., Chief Deputy Attorney General, E. Duncan Getchell, Jr.,
Solicitor General of Virginia, Stephen R. McCullough,      Senior
Appellate Counsel, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Colin    Andrew      appeals       the     district     court’s      order

dismissing his 42 U.S.C. § 1983 (2006) action without prejudice

as unripe for review.*             We affirm.

               “Ripeness reflects constitutional considerations that

implicate ‘Article III limitations on judicial power,’ as well

as ‘prudential reasons for refusing to exercise jurisdiction.’”

Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 130 S. Ct. 1758,

1767 n.2 (2010) (quoting Reno v. Catholic Soc. Servs., Inc.,

509 U.S. 43, 57 n.18 (1993)).               While standing determines who may

bring suit, ripeness dictates when the suit may be brought.                           See

Miller    v.    Brown,      462    F.3d    312,   318-19     (4th Cir. 2006).            To

determine whether a case is ripe for review, courts consider

“‘the fitness of the issues for judicial decision’                            and    ‘the

hardship to the parties of withholding court consideration.’”

Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev.

Comm’n,    461       U.S.   190,    200    (1983)       (quoting    Abbott    Labs.      v.

Gardner,       387   U.S.    136,    149    (1967)).        We     review    de   novo   a

district court’s dismissal for lack of ripeness.                        Va. Soc’y for

Human Life, Inc. v. Fed. Election Comm’n, 263 F.3d 379, 385-86


     *
       Although Andrew’s brief presents arguments concerning the
“plaintiff class,” he never obtained class certification and,
accordingly, the only interests at stake are his own.        See
Baxter v. Palmigiano, 425 U.S. 308, 310 n.1 (1976).


                                             3
(4th Cir. 2001).         The burden of proving ripeness falls on the

party bringing suit.        Miller, 462 F.3d at 319.

              We agree with the district court that this case is not

ripe for review.         First, the case is not fit for review because

the    constitutional       violation       Andrews   alleges   “rests      upon

contingent future events that may not occur as anticipated, or

indeed may not occur at all.”           Texas v. United States, 523 U.S.

296, 300 (1998) (internal quotation marks omitted).                  Second,

Andrew has demonstrated no hardship.               We determine hardship in

this context by considering “the immediacy of the threat and the

burden imposed on the [plaintiffs] who would be compelled to act

under threat of enforcement of the challenged law.”              Miller, 462

F.3d at 319.         Judged by this standard, this case is clearly

distinguishable from cases where courts have entertained pre-

enforcement statutory challenges.              See, e.g., Virginia v. Am.

Booksellers Ass’n, 484 U.S. 383, 386-87 (1986) (permitting pre-

enforcement challenge to statute where plaintiffs were directly

targeted      by   the   statute,   would     incur   significant   costs    to

comply, and might engage in unnecessary self-censorship); Pierce

v.    Soc’y   of   Sisters,   268   U.S.     510   (1925)   (permitting   pre-

enforcement challenge to state law requiring students to attend

public school at a future date because of immediate effect in

shifting students to public schools).



                                        4
           Andrew argues that the doctrine of Ex parte Young, 209

U.S. 123 (1908), provides the district court with jurisdiction

to provide prospective relief.           The doctrine is not relevant

here.   The Ex parte Young doctrine “permits a federal court to

issue prospective, injunctive relief against a state officer to

prevent ongoing violations of federal law, on the rationale that

such a suit is not a suit against the state for purposes of the

Eleventh Amendment.”       McBurney v. Cuccinelli, 616 F.3d 393, 399

(4th Cir. 2010).       Virginia has not raised an Eleventh Amendment

defense and the doctrine does not displace ordinary principles

of justiciability.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and would not aid the decisional process.



                                                                  AFFIRMED




                                    5